Genworth Financial Wealth Management, Inc. 2300 Contra Costa Boulevard, Suite 600 Pleasant Hill, California 94523-3967 GPS Funds II 2300 Contra Costa Boulevard, Suite 600 Pleasant Hill, California 94523-3967 Ladies and Gentlemen: We are writing with regard to our purchase of 10,000 shares of beneficial interest of the shares (the “Shares”) of the series of GPS Funds II (the “Trust”) as set forth below, at a purchase price of $10.00 per share pursuant to a private offering prior to the effectiveness of the registration statement filed by the Trust on Form N-1A under the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended (the “1940 Act”): Fund Number of Shares GuidePath Strategic Asset Allocation Fund GuidePath Tactical Constrained Asset Allocation Fund GuidePath Tactical Unconstrained Asset Allocation Fund GuidePath Absolute Return Asset Allocation Fund GuideMark Opportunistic Fixed Income Fund GuideMark Global Real Return Fund The Shares were purchased pursuant to Section 14 of the 1940 Act to serve as the seed money for the Trust prior to the commencement of the public offering of its shares.This is to advise you that these Shares were purchased for investment purposes only and that we have no present intention of redeeming or reselling the Shares so acquired. Sincerely, /s/ Carrie E. Hansen Carrie E. Hansen Senior Vice President, Chief Operations Officer
